Citation Nr: 1644375	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-02 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES


1.  Entitlement to service connection for primary hyperparathyroidism status post parathyroidectomy.

2.  Entitlement to service connection for scars secondary to a motor vehicle accident in service. 

3.  Entitlement to service connection for scars secondary to breast reduction surgery.

4.  Entitlement to service connection for asthma, to include as secondary to residuals of resection of two ribs.

5.  Entitlement to a disability rating in excess of 10 percent for fibrocystic disease of the right breast.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to January 1979 and from February 1979 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2007 and April 2014 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2012.  

With respect to the issue of entitlement to service connection for primary hyperparathyroidism status post parathyroidectomy, the RO issued an April 2014 rating decision which denied the claim.  The Veteran submitted a statement that same month in which the Board construes as a timely notice of disagreement (NOD).  As the record does not reflect that the Agency of Original Jurisdiction (AOJ) has issued a statement of the case (SOC) in response to this timely NOD, the Board finds that this matter must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).

In September 2014, the Board remanded the remaining issues on appeal for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran filed a timely NOD with regard to the issue of entitlement to service connection for primary hyperparathyroidism status post parathyroidectomy which was denied in an April 2014 rating decision.  The RO, however, has not issued a statement of the case.  Where a claimant files a NOD and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Next, in its September 2014 remand, the Board directed that VA examinations be provided to assess the etiology of the Veteran's claimed scars secondary to a motor vehicle accident in service, claimed scars secondary to breast reduction surgery and claimed asthma disability, to include as secondary to residuals of resection of two ribs.  In addition, the Veteran was to be provided a VA examination to evaluate the current severity of her service connected fibrocystic disease of the right breast.  

The Board acknowledges that, under applicable law, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be determined based on the evidence of record.  38 C.F.R. § 3.655.
A review of the record reflects that the Veteran failed to report to a scheduled examination(s) in July 2015.  (See Web Email dated July 30, 2015 and Supplemental SOC dated in August 2015).  The record, however, does not contain a copy of the letter to the Veteran notifying her of the date, time and place of the examination.  As such, it is unclear whether the Veteran was properly notified of the examination(s).  Accordingly, because the Board finds that VA examinations are necessary to adjudicate the issues on appeal, another remand is required to once again schedule the Veteran for the VA examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  The notice of the examination must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the Case on the issue of entitlement to service connection for primary hyperparathyroidism status post parathyroidectomy.  The Veteran and her representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of the issue.  If, and only if, an appeal of the issue is perfected, return the appeal to the Board.

2.  Thereafter, schedule the Veteran for a VA scar examination.  Following review of the entire electronic claims file, to include the September 2014 Board remand, the examiner must address whether the Veteran has any scars that are at least as likely as not (a 50/50 probability or greater) related to her service.  This must include any scars associated with motor vehicle accidents or in-service surgeries.  Any scars that are found to be related to service should be described in detail.

The VA scar examination should also address the current severity of the Veteran's right breast fibrocystic disease.  Any additional examinations necessary to address the symptoms of her fibrocystic disease should also be provided.

A rationale should be provided for all opinions provided.

3.  Schedule the Veteran for a VA respiratory examination.  Following review of the entire electronic claims file, to include the September 2014 Board remand, the examiner should address whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran has a respiratory disorder, to include asthma, that is due to or was incurred in service.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) the Veteran has a respiratory disorder that was caused or aggravated (beyond a natural progression of the disease) by her service-connected residuals of rib resections.  If the examiner finds that her rib resections have aggravated a respiratory disorder, the examiner should describe the state of the respiratory disorder prior to and after aggravation. 

A rationale should be provided for all opinions provided.

4.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




